                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TAMMY WEATHERSPOON,

                       Plaintiff,                            Case Number 18-13068
v.                                                           Honorable David M. Lawson

ROCK CONSTRUCTION COMPANY, INC.,

                  Defendant.
________________________________________/


      OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS

       Plaintiff Tammy Weatherspoon filed a complaint in this Court alleging that her employer,

Rock Construction Company, took adverse action against her motivated at least in part because of

her race, and that the company retaliated against her when she complained about it. She brought

claims under both federal and state law. The defendant moved to dismiss the complaint on several

grounds, generally arguing that it does not state viable claims. Weatherspoon responded, the

motion is fully briefed, and oral argument will not aid the Court in deciding it. Therefore, it is

ordered that the motion be submitted on the papers. Because the complaint contains ample facts

to support the claims, all of which were filed timely, the motion will be denied.

                                                 I.

       The defendant filed its motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Therefore, the facts recited below are stated as they have been alleged in the complaint. Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012).

       The plaintiff, a 52-year-old African-American woman, began working for the defendant in

February 2015 as a Leasing Professional at the Legends Rosewood Village Community, which is

a residential complex operated by the defendant in Pittsfield Township, Michigan. She was paid
$14 per hour plus benefits. Some of the units in the complex were owner-occupied and others

were rental units. Weatherspoon reported to Beverly List, who is a white female and the

Community Manager of the Rosewood Village facility.

       Weatherspoon initially was hired to work no more than 30 hours per week, but after two

months List had expanded Weatherspoon’s role to include some “managerial duties,” and she

“routinely worked 40 hours or more per week.” Compl. ¶ 12, ECF No. 1, PageID.3. When she

was hired, Weatherspoon was told by Amy Timbers, who was the defendant’s Director of Property

Management, that she would be considered for any prospective management jobs that might open

up when the defendant acquired new properties.

       Weatherspoon says that within the first six months of her employment, she experienced

several incidents of racist conduct by List. In the first incident, sometime in the summer of 2015,

List “read aloud” from a written complaint by a property owner, quoting a portion where the owner

stated that there were “too many thugs and people of color” moving into the Riverwood complex.

Weatherspoon perceived that the exhibition of reading from the letter was “an obvious attempt to

embarrass” her. Compl. ¶ 15, ECF No. 1, PageID.3.

       In the second incident, which occurred on an unspecified date, but apparently still in the

summer of 2015, List was reviewing an application for purchase of a unit, which was submitted

by a young woman of color, who indicated on her application that she held a graduate degree and

a teaching position at the University of Michigan. The applicant also represented that her mother,

who co-signed the application, had an income of $50,000 per year. List commented that she “did

not believe” that the applicant’s mother had such a substantial income, and Weatherspoon replied,

“You don’t believe her because she is a person of color.” List “did not deny that the person’s race

motivated [the] comment.” However, Weatherspoon searched for the applicant’s mother on



                                                -2-
Google and confirmed that she was “a person of means.” After the applicant moved into the

complex, she reported to List that she was being “harassed” by “white unit owners,” but List did

nothing about the harassment. Id. ¶ 16, PageID.3-4.

       Finally, in August 2015, List gave Weatherspoon a “gift bag” that contained a scarf, a

wallet, and a toy monkey. List told Weatherspoon when she gave her the gifts that the monkey

“reminded List of Weatherspoon.” Id. ¶ 17, PageID.4.

       Weatherspoon was especially emotionally hurt by the final incident, and in late August or

September 2015, she called the head of the defendant’s Human Resources Department and

complained about List’s racist behavior and comments. Weatherspoon was told that the incidents

she reported would be investigated.       After several days, she spoke again with the HR

representative, but was told that the HR department “can’t go into detail about reprimanding List.”

However, shortly later Weatherspoon saw a letter of reprimand addressed to List which had been

left in the open in the office — Weatherspoon believed because List wanted her to see it. List

spoke to Weatherspoon later and said to her, “We need to talk . . . . I just did some of this stuff

because I’m the CEO of the property and I should act like it.” Weatherspoon then said, “I am sick

over the monkey incident.” List did not apologize but stated “Are we good?” Compl. ¶¶ 19-22,

ECF No. 1, PageID.4-5.

       Within three or four days after that conversation, List gave Weatherspoon a “new schedule”

and informed her that her hours had been reduced from 40 hours per week to 12 hours per week.

Weatherspoon immediately called the HR representative to “complain bitterly” about the schedule

change, but it was not rescinded. Instead, later in the same day List and the HR officer called

Weatherspoon at home; and the HR representative stated, “Beverly wasn’t supposed to cut your

hours — next time you want your hours cut it has to go through me.” Weatherspoon objected and



                                                -3-
said that List was lying and that she had never asked for her hours to be reduced, but the schedule

change still was not reversed, and her full-time hours were not restored. Weatherspoon suffered

with the reduced schedule for several more weeks, but she was unable to support herself on the

reduced income, and eventually resigned in October 2015.

       The plaintiff filed her complaint in this case on September 30, 2018. In Counts I and II she

pleaded claims of race-based discrimination under 42 U.S.C. § 1981 and Michigan’s Elliott-Larsen

Civil Rights Act (ELCRA), respectively. Counts III and IV plead claims for retaliation under state

and federal law based on the reduction of the plaintiff’s work schedule following her complaints

to Human Resource representatives about the alleged discrimination.

                                                 II.

       The defendant argues that the plaintiff’s discrimination claims under both federal and state

law all are insufficiently pleaded, principally because she failed to allege that she was treated

differently than any similarly situated member outside her protected class, and because the

allegations of three racist comments over the course of several months are not sufficient as a matter

of law to establish severe or pervasive conduct to support any claim on a hostile work environment

theory. The defendant also contends that it cannot be held liable for the alleged racist behavior

because it took “corrective action” by issuing a letter of reprimand. The defendant also asserts

that the reduction of hours cannot comprise a “constructive discharge” for the purposes of the

retaliation claim, because the plaintiff alleges that she was hired to work “no more than 30 hours

per week,” and, therefore, the reduction from 40 to 12 hours per week was within the original

parameters of her job.

       The defendant also asserts that the ELCRA claims should be dismissed because if all the

federal claims are dismissed then there would be no basis for the Court to exercise supplemental



                                                -4-
jurisdiction. The defendant also believes that the elements of the state law claims vary in certain

nuances from those of the federal claims. Finally, the defendant contends that the ELCRA claims

are time-barred under the applicable three-year statute of limitations because the last allegedly

discriminatory comment was made in August 2015, but the complaint was not filed until

September 2018.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A

“claim is facially plausible when a plaintiff ‘pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Matthew N.

Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th Cir. 2018) (quoting Iqbal, 556

U.S. at 678). When reviewing the motion, the Court “must ‘construe the complaint in the light

most favorable to the plaintiff[] [and] accept all well-pleaded factual allegations as true.’” Id. at

951 (quoting Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)). Consideration of a motion to

dismiss under Rule 12(b)(6) is confined to the pleadings. Jones v. City of Cincinnati, 521 F.3d

555, 562 (6th Cir. 2008). Assessment of the facial sufficiency of the complaint ordinarily must be

undertaken without resort to matters outside the pleadings. Wysocki v. Int’l Bus. Mach. Corp., 607

F.3d 1102, 1104 (6th Cir. 2010).

                                                 A.

       Federal courts “‘review claims of alleged race discrimination [and retaliation] brought

under § 1981 and the Elliott-Larsen Act under the same standards as claims of race discrimination

brought under Title VII.’” Rogers v. Henry Ford Health System, 897 F.3d 763, 771 (6th Cir. 2018)

(quoting Jackson v. Quanex Corp., 191 F.3d 647, 658 (6th Cir. 1999); citing Kuhn v. Washtenaw



                                                -5-
County, 709 F.3d 612, 627 (6th Cir. 2013); Wade v. Knoxville Utilities Board, 259 F.3d 452, 464

(6th Cir. 2001)). Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., makes it “an

unlawful employment practice for an employer . . . to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race.” 42 U.S.C. § 2000e–2(a)(1). In the ordinary case, to plead a claim of race

discrimination under Title VII the plaintiff must state facts that show that the defendant took

adverse action against her and that race was a motivating factor. Ondricko v. MGM Grand Detroit,

LLC, 689 F.3d 642, 649 (6th Cir. 2012). When it comes time to prove the allegations, these

elements may be established by direct or circumstantial evidence. Johnson v. Kroger Co., 319

F.3d 858, 864-65 (6th Cir. 2003).

       The defendant’s motion focuses on supposed deficiencies in the pleading of a prima facie

case under the elemental framework laid out by McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), as modified by Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981).

But as the Supreme Court has held, that framework defines the plaintiff’s evidentiary burden at

the trial (or summary judgment) phase of a case on circumstantial proofs; it does not establish any

special pleading requirements for discrimination actions. Swierkiewicz v. Sorema N. A., 534 U.S.

506, 508 (2002) (“[A] complaint in an employment discrimination lawsuit [need not] contain

specific facts establishing a prima facie case of discrimination under the framework set forth by

this Court in McDonnell Douglas.”).

       The Sixth Circuit has explained that “the [complaint] need not present ‘detailed factual

allegations,’” to survive a motion to dismiss. Instead, it merely must contain “sufficient ‘factual

content’ from which a court, informed by its ‘judicial experience and common sense,’ could ‘draw

the reasonable inference,’ that [the defendant employer] ‘discriminate[d] against [the plaintiff]



                                                -6-
with respect to [her] compensation, terms, conditions, or privileges of employment, because of

[her] race, color, religion, sex, or national origin.’” Keys v. Humana, Inc., 684 F.3d 605, 610 (6th

Cir. 2012) (quoting Iqbal, 556 U.S. at 678, 679; 42 U.S.C. § 2000e-2(a)(1)). The plaintiff has

advanced sufficient facts here to suggest that the defendant discriminated against her on the basis

of her race.

       First, and contrary to the defendant’s position, the abrupt drastic reduction of work hours

certainly amounts to a material change in the terms or conditions of the plaintiff’s employment,

compared with the 40 hours per week that she had been working since a few weeks after she was

hired. Jordan v. City of Cleveland, 464 F.3d 584, 596 (6th Cir. 2006) (“The repeated denial of

‘acting time’ resulted in a significant loss of economic benefits — money. Firefighter shifts are

24–hour shifts, so when a firefighter ‘acts’ as a Lieutenant, he gets paid as a Lieutenant for the

entire shift. That denial of money would more than amply qualify as a materially adverse action

as to any reasonable employee for Title VII purpose.”) (emphasis added); see also Arnold v. City

of Columbus, 515 F. App’x 524, 532 (6th Cir. 2013) (“Transfers can be considered adverse actions

if they are accompanied by a change in salary, benefits, title, or work hours.”) (emphases added).

       The defendant contends that a reduction in work hours of 70% cannot be sufficient

provocation to constitute a “constructive discharge.” But in the case principally cited by the

defendant itself, the Sixth Circuit established that reductions in salary and offers of continued

employment “on less favorable terms” than those to which the plaintiff previously was subjected

can sustain claims of constructive discharge, either singularly or when presented together.

“Whether a reasonable person would have felt compelled to resign depends on the facts of each

case, but we consider the following factors relevant, singly or in combination: (1) demotion; (2)

reduction in salary; (3) reduction in job responsibilities [and] (7) offers of early retirement or



                                                -7-
continued employment on terms less favorable than the employee’s former status.” Logan v.

Denny’s, Inc., 259 F.3d 558, 569 (6th Cir. 2001) (adopting factors for evaluation of constructive

discharge enumerated by the Fifth Circuit in Brown v. Bunge Corp., 207 F.3d 776, 782 (5th Cir.

2000)).

          Second, there are adequate facts in the pleadings to support the inference that List imposed

the work schedule change due to racial animus, based on the commentary relating people of color

to “thugs,” her insinuation that a woman of color could not have a substantial income, and the

blatantly racist comparison of the plaintiff to a lesser primate. Overtly racist comments can

comprise direct evidence of discriminatory animus, regardless of whether they were frequent or

offensive enough to sustain a claim on a hostile work environment theory. Chattman v. Toho

Tenax America, Inc., 686 F.3d 339, 347 (6th Cir. 2012); Curry v. SBC Communications, Inc., 669

F. Supp. 2d 805, 835 (E.D. Mich. 2009) (“The ‘porch monkey’ comment, for instance, likely would

not by itself rise to the level of severity to constitute a hostile work environment. However, that

comment is part of the circumstances, the totality of which must be considered in an assessment

of the hostility of the workplace to the minority plaintiffs.”). As the Supreme Court noted in

Swierkiewicz, it is particularly inappropriate to require a plaintiff to plead elemental features of a

circumstantial case for proving discrimination where those elements may not come into play if

direct evidence of racial animus is uncovered through discovery. Here, there is a reasonable

likelihood that such evidence may come to light based on the overtly racist comments described

in the pleadings.

          The plaintiff adequately has pleaded facts plausibly to suggest that the defendant

discriminated against her based on her race.




                                                  -8-
                                                 B.

       Title VII also prohibits an employer from retaliating against an employee who has opposed

an “unlawful employment practice.” 42 U.S.C. § 2000e–3(a). The elements of a Title VII

retaliation claim are that: (1) an employee engaged in activity protected by Title VII; (2) the

employer took adverse employment action against her; and (3) there is a causal link between the

protected activity and the adverse employment action. White v. Burlington N. & Santa Fe Ry. Co.,

364 F.3d 789, 796 (6th Cir. 2004), aff’d 548 U.S. 53 (2006) (citing Jackson v. RKO Bottlers of

Toledo, Inc., 743 F.2d 370, 375 (6th Cir. 1984)); see also Wasek v. Arrow Energy Services, Inc.,

682 F.3d 463, 468-69 (6th Cir. 2012) (citing Morris v. Oldham Cnty. Fiscal Court, 201 F.3d 784,

792 (6th Cir. 2000)).

       The plaintiff has pleaded adequate facts to establish all of the required elements of her

retaliation claims, which are evaluated under the same standards for both federal and state law.

Rogers v. Henry Ford Health System, 897 F.3d 763, 771 (6th Cir. 2018).

       First, the plaintiff’s verbal complaint to the defendant’s senior HR officer about List’s

allegedly racist conduct and comments certainly qualifies as protected activity, regardless of

whether the racist episodes comprised any actually illegal conduct. “Under Title VII, there are

two types of protected activity: participation in a proceeding with the Equal Employment

Opportunity Commission (‘EEOC’) and opposition to an apparent Title VII violation. [The

plaintiff] did not file a complaint with the EEOC, but complaining about allegedly unlawful

conduct to company management is classic opposition activity.” Wasek v. Arrow Energy Services,

Inc., 682 F.3d 463, 469 (6th Cir. 2012) (citations omitted). “[T]he only qualification that is placed

upon an employee’s invocation of protection from retaliation under Title VII’s opposition clause

is that the manner of [her] opposition must be reasonable. . . . [T]here is no qualification on who



                                                -9-
the individual doing the complaining may be or on the party to whom the complaint is made known

— i.e., the complaint may be made by anyone and it may be made to a co-worker, newspaper

reporter, or anyone else about alleged discrimination against oneself or others; the alleged

discriminatory acts need not be actually illegal in order for the opposition clause to apply.”

Johnson v. University of Cincinnati, 215 F.3d 561, 580 (6th Cir. 2000); see also Yazdian v.

ConMed Endoscopic Techs., Inc., 793 F.3d 634, 646 (6th Cir. 2015) (“[A]n employee is entitled

to protection for opposition to employment practices that may not actually be unlawful under Title

VII, [and the] employee who opposes a hostile work environment need not prove that the

environment he complained of was actually hostile in order for the employee to receive protection

from retaliation under Title VII.”). The complaint to upper management about alleged racist

discrimination by List against herself and a tenant certainly qualifies.

       Second, the plaintiff adequately has alleged that List knew about the protected activity via

the formal letter of reprimand that was addressed to her resulting from the complaint.

       Third, the severely-reduced work schedule imposed within days after List was reprimanded

based on the plaintiff’s complaint counts as a materially adverse action against the plaintiff. As

noted above, the abrupt reduction of work hours is sufficient to qualify as an adverse action even

under the more demanding standard for discrimination claims, as it was a severe change in the

conditions of the plaintiff’s employment that cut off 70% of her usual wages. It patently qualifies

as retribution sufficient to “dissuade[] a reasonable worker from making or supporting a charge of

discrimination.” Rogers, 897 F.3d at 776.

       Finally, the allegation that the reduced schedule unilaterally was imposed by List, for no

apparent reason, within days after the reprimand from HR, is sufficient to raise an inference of

causation. Rogers, 897 F.3d at 776-77 (6th Cir. 2018) (finding a six-week delay between protected



                                                -10-
conduct and adverse action sufficient to infer causation) (citing Seeger v. Cincinnati Bell Tel. Co.,

681 F.3d 274, 283-84 (6th Cir. 2012) (collecting cases holding that a two- to three-month time

lapse between a plaintiff’s protected activity and occurrence of a materially adverse action is

sufficient temporal proximity to satisfy a plaintiff’s prima facie case of retaliation))). Moreover,

the allegation that List lied to the HR officer and stated that Weatherspoon asked for her hours to

be cut bolsters the inference that the schedule change was motivated by retaliatory animus and

belies any contention by the defendant that her action was motivated by any legitimate business

concern. Allen v. Highlands Hosp. Corp., 545 F.3d 387, 396 (6th Cir. 2008) (“[O]ne way a plaintiff

can show pretext is by producing evidence that the proffered bases for the [adverse action] . . . are

‘factually false.’” (citations and quotations omitted)).

                                                  C.

        The defendant’s position that the Court should decline to exercise supplemental jurisdiction

over the state law claims is a non-starter. First, there is no basis for dismissal of the federal claims

on the merits. Second, it is well settled that the exercise of supplemental jurisdiction over ELCRA

claims raised on the same factual premises as closely related federal discrimination and retaliation

claims is appropriate under 28 U.S.C. § 1367(a). McDaniels v. Plymouth-Canton Cmty. Sch., 755

F. App’x 461, 468 (6th Cir. 2018) (“The district court had supplemental jurisdiction over Plaintiff’s

ELCRA claims for all three failures to hire. The Hulsing and Workman claims are sufficiently

related to the Gallimore claim. The decisions were made close in time to one another, involved

some of the same decision-makers, and involved reviewing McDaniels’s work history and

qualifications. Most importantly, PCCS advanced the same non-discriminatory rationales to

explain all three decisions.”).




                                                 -11-
       Contrary to the defendant’s position, it is equally well established that discrimination and

retaliation claims are subjected to identical rules of decision under both federal and Michigan state

law. “‘Claims under Michigan’s Elliott-Larsen Civil Rights Act involve the same analysis as Title

VII claims.’” Id. at 469 n.3 (quoting Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 614

n.4 (6th Cir. 2003)). The defendant has not identified any “novel” or even outstanding issues of

state law implicated by the garden variety racial discrimination and retaliation claims in this case.

                                                 D.

       The defendant’s argument that the ELCRA claims are time-barred similarly is unavailing,

because the pleadings do not establish beyond debate that the last actionable discriminatory act by

the defendant occurred more than three years before the complaint was filed. “Dismissal of a

complaint because it is barred by the statute of limitations is proper [only] when the statement of

the claim affirmatively shows that the plaintiff can prove no set of facts that would entitle him to

relief.” Dimond Rigging Co., LLC v. BDP Int’l, Inc., 914 F.3d 435, 441 (6th Cir. 2019) (quotations

omitted).

       In this case, the plaintiff alleges that she was constructively discharged in October 2015,

several weeks after her work schedule was severely curtailed. She filed her complaint on

September 30, 2018, within three years after the alleged constructive discharge. It is well settled

under federal law that the commencement of the limitations period in a constructive discharge case

begins to run when the employee actually resigns. Green v. Brennan, --- U.S. ---, 136 S. Ct. 1769,

1777 (2016) (“Under the standard rule for limitations periods, the limitations period should begin

to run for a constructive-discharge claim only after a plaintiff resigns. At that point — and not

before — he can file a suit for constructive discharge. So only at that point — and not before —

does he have a ‘complete and present’ cause of action. And only after he has a complete and present



                                                -12-
cause of action does a limitations period ordinarily begin to run.”). And the Michigan Supreme

Court has followed similar reasoning in holding that in cases of alleged discriminatory discharge

the cause of action is not complete, and the limitations period does not begin to run until, the date

that the plaintiff is discharged. Millar v. Constr. Code Auth., 501 Mich. 233, 240, 912 N.W.2d

521, 525 (2018) (“Simply put, a claim for discriminatory discharge cannot arise until a claimant

has been discharged. [Here] the plaintiff was not discharged from his employment on March 31[,]

his employment responsibilities were merely reduced.” (citations and quotations omitted)). Thus,

the limitations period did not begin to run until the plaintiff resigned in October 2015, and the

facts, so far as they are alleged in the complaint, do not indisputably establish that the last

discriminatory or retaliatory act was concluded outside the limitations period.

                                                     III.

       The plaintiff has stated facts in her complaint that establish all the elements of her state and

federal claims. The Court properly can exercise supplemental jurisdiction over the state claims,

and there is no basis to decline to entertain them. And the complaint was filed timely.

       Accordingly, it is ORDERED that the motion to dismiss (ECF No. 10) is DENIED.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: October 16, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on October 16, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -13-
